DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Response
Applicant’s election of Group I with traverse (claims 1-15, 17, and 18) in the reply filed on 07/14/2021 is acknowledged.
Claims 20, 31, and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The Applicant traverses on the ground(s) that:
“The Restriction Requirement alleges that the species are deemed to lack unity because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. Applicant respectfully disagrees. The features of independent claim 20 claiming the system correspond to the features of the independent claim 1 claiming the method. Claim 20 is basically a mirror of claim 1. Claims 1 and 20 relate to the preparation of the machining and/or cutting of a bar of material and not to the step, or process, of machining or cutting per se as suggested in the Restriction Requirement Since the application is a National Stage Application of a previously filed PCT Application, a restriction requires a showing that the claims of the invention do not have a "special technical feature," and therefore have a lack of unity. As stated in the restriction requirement, PCT Rule 13.2 states that "special technical feature" is defined in PCT Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art.”
Examiner’s Responses:
The applicant’s argument is not respectfully found persuasive. It is noted Groups I-III are directed to multiple categories of inventions. Groups I-III are considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: 
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Specifically, Group I is a method for cutting a bar material. Group II is an apparatus for cutting a bar material. Groups I and II are not specially adapted for each other. For example, Group I does not require at least “a receiver”, “a calculator”, “a presentation unit”, and “a decision unit” as required by Group II. In other words, Group I can be practiced by a cutting operator. Groups I and III are not specially adapted for each other. For example, Group I does not a “non-transient computer-readable storage medium containing instructions comprising steps of claim 1” as required by Group III. In other words, Group I can be practiced by a cutting operator. Group II and III do not form a single general inventive concept. For instance, Group III does not require at least “a receiver”, “a calculator”, “a presentation unit”, and “a decision unit” as required by Group II.
For the above reasons, the restriction requirement is maintained by examiner. 
The requirement is still deemed proper and is therefore made FINAL. 
The status of the 11/07/2019 claims, is as follows: Claims 1-15, 17-18, 20, 31, and 33 have been amended; Claims 16, 19, 21-30, and 32 have been canceled; and claims 1-15, 17-18, 20, 31, and 33 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 1750564-5 filed on 05/08/2017. 

Information Disclosure Statement
The information disclosure statements (IDS) was submitted on 11/07/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1:
The limitation "a bar material" in line 3, 5, 6, 7, and 8 renders the claim indefinite because there are many instances of “a bar material” recited in claim 1 and other dependent claims and it is unclear if they refer to the same “bar material”. 
For the purpose of substantive examination, it is presumed they refer to the same “bar material”. 

In claim 12:
The phrase "e.g" in line 3 renders the claim indefinite because it is unclear whether the limitation “via a central computer” following the phrase is part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:





(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scott (US 20030114952) 
Regarding claim 1, Scott discloses a method for cutting of a bar material (parts) (para. 0015 and 0020), the method comprising the steps of: 
obtaining a set of geometries (data input by user) to be cut from a bar material (parts) (para. 0016, 0018, 0020, and 0024; fig. 1) (it is noted that user inputs his order via interface and the order is broken down into a list of parts);
calculating at least one length of a bar material (part size) based on the geometries (data input by user) (para. 0022, and 0024-0025) (it is noted based on the user’s inputs, part size and sheet size are computed and selected);
presenting the at least one calculated length of a bar material (part size) (para. 0020 and 0022) (it is noted “presenting” is interpreted to mean “to make known”. It is noted the parameters associated with the parts i.e. part size are made known to the users at step 112 of Fig. 1. Moreover, the parameters associated with the parts i.e. part size are checked by the processor to determine whether the parts are available as precut parts at step 224 of Fig. 2); and 
deciding on a length of a bar material (part size) at least based on the at least one presented length of a bar material (para. 0020, 0022, and 0024-0025) (it is noted the users can make determination based on the presented list of the parts whether the parts can fit in one sheet of metal or not at step 112 of fig. 1. Moreover, a determination is made by the processor whether or not the parts are available in precut parts database in step 208 of fig. 2). 

    PNG
    media_image1.png
    699
    496
    media_image1.png
    Greyscale

[AltContent: textbox (Prior Art
Scott (US 20030114952))]


Regarding claim 2, Scott discloses the method, characterized in that the step of calculating at least one length of a bar material (part size) includes the positioning of the set of geometries (data input by user that is broken down into a list of parts) on a bar material (part) (para. 0016 and 0025).  

Regarding claim 3, Scott discloses the method, characterized in that the step of presenting the at least one calculated length of a bar material (part size) comprises the step of presenting the at least one calculated length of a bar material (part size) to a bar material provider (precut database table 224) which provides or produces bar material lengths (precut parts) (para. 0022 and 0024; fig. 2).  

Regarding claim 4, Scott discloses the method, characterized in that the at least one decided length of a bar material (part size) is produced by the bar material producer (precut database table224) after checking the accessibility of the at least one length of a bar material (part size) at the bar material producer (precut database table 224) (para. 0022; step 208 of fig. 2).
  
Regarding claim 5, Scott discloses the method, characterized in that a central computer (nesting system 506) creates instructions to be communicated to the bar material provider and communicates with the bar material provider (precut database table 224) (para. 0039 and 0022; figs. 2 and 5).  

Regarding claim 6, Scott discloses the method, characterized by the step of receiving feedback from the bar material provider (precut database table 224), and in that the step of deciding on a length of the bar material (part size) is at least based on the feedback from the bar material producer (precut database table 224) (para. 0024). 

Regarding claim 7, Scott discloses the method, characterized in that the received feedback from the bar material provider (precut database table 224) includes the accessibility of the at least one length of the bar material (precut part) (para. 0022).

Regarding claim 8, Scott discloses the method, characterized in that the bar material provider (precut database table 224) includes a database (precut database table 224) including lengths of bar materials (precut parts) (para. 0022). 

Regarding claim 9, Scott discloses the method, characterized by the step of communicating the decided length of a bar material (part size) to a cutting facility (para. 0004 and 0029).

Regarding claim 10, Scott discloses the method, characterized by the step of receiving feedback from the cutting facility (“compare what the user requested, with what actually nested”) (para. 0019 and 0052), and in that the step of deciding on a length of a bar material (parts size) is at least based on the feedback from the cutting facility (para. 0052; fig. 2).  

Regarding claim 11, Scott discloses the method, characterized by the step of communicating with a delivery service (precut database table 224) configured to deliver bar material (precut parts) from the bar material provider (precut database table 224) to the cutting facility (para. 0022; figs. 2 and 5).  

Regarding claim 12, Scott discloses the method, characterized in that the bar material provider (precut database table 224) presents accessible bar material (precut parts) e.g. via a central computer (automatic nesting setup; fig. 2), and characterized in that the step of calculating at least one length of a bar material (part size) based on the 5geometries (data input by user) includes finding the best fit with accessible length lengths of bar material (precut parts) (para. 0019 and 0022).
  
Regarding claim 13, Scott discloses the method, characterized in that the step of calculating at least one length of a bar material (part size) based on the geometries (data input by user) comprises calculating the extension of the positioned geometries (skeleton parameters), wherein the extension (margins and borders) at least represents a kerf width (amount of material left between parts) for cutting the bar material (nested parts), and characterized by including the extension in the presentation of the at least one calculated length (part size) (para. 0023; fig. 2).  

Regarding claim 14, Scott discloses the method, characterized in that the step of presenting the at least one calculated length of a bar material (parts size) comprises presenting a candidate set of lengths of bar material (precut part), and in that the step of deciding on a length of a bar material comprises selecting a best fit of lengths from the candidate set of lengths of bar material (precut database table 224) (para. 0022 and 0025).  

Regarding claim 15, Scott discloses the method, characterized in that the step of calculating at least one length of a bar material (part size) comprises repeatedly altering rotation information of part size), and in that the step of deciding on a length of a bar material (part size) comprises deciding on a best fit of lengths to the altered positioning of the set of geometries in order to obtain a candidate set of lengths of bar material (part size) (para. 0023 and 0025; fig. 2).  

Regarding claim 17, Scott discloses the method, characterized by the step of cutting instructions for cutting the set of geometries (data input by user) from a length of a bar material (parts) (para. 0024-0025). 

Regarding claim 18, Scott discloses the method, characterized by cutting the set of geometries (data input by user) from the decided length of a bar material (part size) (para. 0017 and 0024).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761